Citation Nr: 0701233	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  05-38 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Whether a Substantive Appeal with respect to the matter of an 
effective date prior to February 13, 2004, for the assignment 
of an increased rating for the service-connected hepatitis B 
was timely filed.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and service organization representative



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1952 to May 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at the RO in September 2006.  

Pursuant to a September 2006 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.900(c) (2006).  



FINDINGS OF FACT

1.  In July 2004, an increased rating of    was assigned for 
the veteran's service-connected hepatitis B, effective on 
February 13, 2004.  

2.  In December 2004, the RO received the veteran's Notice of 
Disagreement (NOD) as to the February 13, 2004 effective 
date.  

3.  In March 2005, the RO issued a Statement of the Case 
(SOC) in response to his December 2004 NOD.  

4.  Thereafter, no further communication from the veteran or 
any representative was received by VA until August 2005.  



CONCLUSION OF LAW

As the veteran did not file a timely from the  July 2004 
decision that assigned an increased rating of 10 percent for 
the service-connected hepatitis B effective on February 13, 
2004, the Board lacks jurisdiction to consider this appeal.  
38 U.S.C.A. §§ 5107, 7104, 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302(b) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002)).  

The issue before the Board is whether the appellant filed a 
timely Substantive Appeal with respect to a July 2004 
decision which increased the evaluation for his service-
connected hepatitis B effective on February 13, 2004.  

Thereafter, in December 2004, the veteran submitted a NOD 
indicating that he wished to appeal that decision with 
regards to the effective date.  In response to the NOD, the 
RO issued the veteran a SOC in March 2005.  

Thereafter, no further communication was received from the 
veteran or any representative until August 2005.  In the 
August 2005 report of contact, he reported that he had never 
received the SOC.  Subsequently, in September 2005, he 
submitted a VA Form 9 with respect to the July 2004.  

The RO determined, however, that the veteran had failed to 
submit a timely Substantive Appeal regarding the July 2004 
decision.  

As will be discussed in greater detail hereinbelow, the 
veteran was provided with appropriate notification as to his 
appellate rights at the time of the July 2004 decision, and 
in the March 2005 SOC.  

However, the evidence of record shows that the veteran did 
not submit a timely Substantive Appeal as to the decision or 
otherwise request an extension of the time in which to file 
an appeal.  

Thus, the veteran is statutorily barred from appealing the RO 
decision, and his appeal must be dismissed.  

Under such circumstances, where the veteran has failed to 
perfect an appeal as to a claim for an earlier effective, the 
Board must conclude that there is no reasonable possibility 
that providing additional assistance would aid in 
substantiating the underlying claim.  

Thus, VA is not required to take any further action to assist 
the claimant. 38 U.S.C.A. § 5103A(a) (West 2002).  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding 
that the statutory and regulatory provisions pertaining to 
VA's duty to notify and assist do not apply to a claim if 
resolution of the claim is based on statutory interpretation, 
rather than consideration of the factual evidence).  

In a November 1954 rating decision, the RO granted service 
connection for the veteran's hepatitis B and assigned a 10 
percent evaluation effective May 26, 1954.  In a May 1958 
decision, the RO reduced the evaluation for his service-
connected hepatitis B from 10 percent to non-compensable 
effective July 29, 1958.  The veteran was notified of his 
appellate rights, but failed to appeal this decision.  Thus 
this decision became final.  

Subsequently, in February 2004, the veteran filed a claim to 
have the evaluation for his service-connected hepatitis B 
increased.  In a July 2004 rating decision, the RO increased 
the evaluation for his service-connected hepatitis B to 10 
percent effective on February 13, 2004.  

In a July 2004 letter, the RO notified the veteran of this 
decision.  Enclosed with the letter was VA Form 4107 which 
explained the veteran's appellate rights, including the fact 
that he had one year from the date of the letter to appeal 
the decision.  

In December 2004, the veteran submitted a statement 
indicating that he wished to appeal the July 2004 rating 
decision with respect to the effective date of the assignment 
of the 10 percent evaluation.  The RO accepted the above 
statement as a NOD to the July 2004 decision, and issued a 
SOC in March 2005.  

The March 2005 SOC advised the veteran that he had to file a 
Substantive Appeal within 60 days from the date of issuance 
of this SOC, or within the remainder (if any) of the one-year 
period from the notice of the July 2004 decision to complete 
his appeal.  

The veteran was also advised that he could request an 
extension of the time in which to file his appeal, provided 
the request was made before expiration of the appeal period.  

Thereafter, no further communication was received from the 
veteran or any representative until August 2005.  At that 
time, the veteran indicated that he had not received a copy 
of the SOC and requested another copy of the SOC be sent to 
him.  

Subsequently in September 2005, he submitted a VA Form 9 and 
argued that he had completed and submitted a timely VA Form 9 
in March 2005.  In a September 2005 letter, the RO advised 
the veteran that his VA Form 9 was not timely filed because 
it had not been received within the allotted time.  

The veteran subsequently perfected an appeal regarding the 
RO's September 2005 determination as to the timeliness of his 
appeal of the July 2004 decision.  

In support of his contention that his appeal was timely 
filed, the veteran presented an October 2005 statement from 
his apparent representative that the veteran had submitted a 
VA Form 9 in March 2005 and included was characterized as 
being a copy of the completed March 2005 VA Form 9.  

An appeal to the Board consists of a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

The Substantive Appeal can be set forth on a VA Form 9 or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the RO.  38 C.F.R. § 20.202.  

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the RO mails the SOC to the 
appellant or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed.  38 U.S.C.A. § 20.302(b).  

Additionally, an extension for filing a Substantive Appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above. 38 C.F.R. § 20.303.  

The date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed. 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.  

If the claimant fails to file a Substantive Appeal in a 
timely manner, and fails to timely request an extension of 
time, "he is statutorily barred from appealing the RO 
decision."  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

Having reviewed the complete record, the Board finds that the 
veteran did not file a timely Substantive Appeal regarding 
the RO's July 2004 decision determining that the effective 
date for award of benefits was February 13, 2004.   

The Board notes that the RO properly advised the veteran as 
to his appellate rights at the time of the July 2004 decision 
by enclosing a VA Form 4107.  He submitted a timely NOD as to 
that decision, and the RO sent him a responsive SOC in March 
2005.  

The SOC reminded him that he had to file a substantive appeal 
within 60 days from the date of the SOC (i.e., May 2005), or 
within the remainder of the one year period from the date of 
notice of the decision being appealed (i.e., July 2005).  

However, the record reflects that no correspondence was 
thereafter received from the veteran or any representative 
within 60 days of the SOC or within the remainder of the one 
year period from the date of notice of the decision being 
appealed.  No additional correspondence was received from the 
veteran until August 2005, at which time he claimed to not 
have received the March 2005 SOC.  It is pertinent to note in 
this regard that, in a statement received in October 2005, it 
was noted that a file copy of the March 22,2005 SOC had been 
retained in the county service office.  

At the September 2006 hearing, the veteran and his apparent 
county representative testified that the veteran had executed 
a VA Form 9 in March 2005 at the representative's office.  
The representative further testified that the office practice 
would have been to mail the completed VA Form 9 immediately 
after the veteran executed the document.  

However, there is not indication in the record that such 
document was ever received by the RO in timely fashion.  The 
Board also notes that the record reflects that the veteran is 
not shown to have appointed a service organization or 
representative to assist him with the claim until November 
2005.  

Thus, the Board finds that there was no document received 
within one year of notice of the July 2004 decision, or 
within 60 days of the March 2005 SOC, that could be 
reasonably construed as a Substantive Appeal regarding the 
July 2004 decision, or as a request for an extension under 38 
C.F.R. § 20.303.  

Under these circumstances, the Board must conclude that the 
veteran failed to submit a timely Substantive Appeal with 
respect to the RO's July 2004 determination that the 
effective date for award of compensation was February 13, 
2004.  

As such, the veteran is statutorily barred from appealing the 
July 2004 VA decision, and the appeal as to the issue 
addressed in that decision must be dismissed.  



ORDER

As the veteran did not file a timely Substantive Appeal with 
respect to the matter of an earlier effective for the 
assignment a 10 percent rating for the service-connected 
hepatitis B, the appeal is dismissed.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


